Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-5-20 and 9-13-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
  Claim 1, line 4, 
“;” has been changed to ---:---

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

-Independent Claims 1, 11 and 16 are vague and indefinite because it is not clear what is means by “determine to delete non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow when it is decided that the generation interval exceeds the permissible delay time of the first flow”?  Please clarify whether the non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow being deleted when it is decided that the generation interval exceeds the permissible delay time of the first flow?  

-Dependent Claim 4-5, 13, and 18 are vague and indefinite because it is not clear for the following reasons:
Regarding claim 4, please clarify what is means by “determine deletion of data remaining in a buffer configured to store data included in the first flow and the second flow after lapse of the permissible delay time of the first flow”. Please clarify whether “the data remaining in the buffer configured to store data included in the first flow and the second flow” be deleted or not “after lapse of permissible delay time of the first flow”?
Regarding claims 5, 13 & 18, please clarify whether the non-transmitted data related to the communication terminal after lapse of the permissible delay time of the first flow being deleted (claim 1) upon “the re-decide whether or not the generation interval exceeds the permissible delay when the at least one of 

-Dependent claims 2-3, 6-8, 12, 14-15, 17, and 19-20 are rejected in virtue of their dependencies on the independent claims 1, 11 and 16, respectively.

Allowable Subject Matter
Claims 1, 11 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho (US 2009/0116426 A1) discloses systems and methodologies that facilitate
packet discard restriction in a wireless communication system. As described herein, a discard prohibit counter and/or other similar mechanism can be employed to limit the number of consecutive packets that are discarded by a transmitter, even in the event that the delay bounds of those packets have been exceeded. A discard prohibit counter 
	
Xu (US 9,473,984 B2) discloses a method of controlling congestion in a base station of a wireless communication system. The method includes receiving a Service Data Unit (SDU) that includes pieces of data forwarded through a caching proxy, driving a timer each time an SDU is received for processing the SDU using a communication protocol, determining whether the SDU has been processed using the communication protocol until expiration of the timer, and controlling a transmission rate of the caching proxy based on a number of SDUs consecutively discarded or a number of SDUs consecutively transmitted depending on whether the timer has expired  {Figs.1-3}.

Basu Mallick (US 2016/0164793 A1) discloses a method for efficiently discarding data packets destined to a mobile station connected to both a master base station and a secondary base station. The master base station configures a secondary discard function in a lower layer of the secondary base station, based on the master discard function in the higher layer of the master base station. The master base station forwards the data packet from the higher layer to the lower of the secondary base station. The 

Iwai (US 2019/0090229 A1) discloses an external node (5) receives a transmission history (1301) regarding a first communication event of a first radio terminal (1) from a node (2) located in a radio access network (3). The external node (5) transmits to the node (2) a control request (1302) to control at least one of: a communication module (521) disposed in the node (2) for communicating with the external node (5); a scheduler (503, 903) disposed in the node (2); a data buffer (502, 11) disposed in the node (2) or the first radio terminal (1); and the first radio terminal (1). It is thus, for example, possible to contribute to an improvement for adapting packet scheduling to communication performed by an application of a radio terminal. {Figs.4-9}

Tomonaga (US 2011/0286468 A1) discloses packet buffering device includes: a queue for temporarily holding an arriving packet; a residence time predicting unit which predicts a length of time during which the arriving packet will reside in the queue; and a packet discarding unit which discards the arriving packet when the length of time predicted by the residence time predicting unit exceeds a first reference value {Figs.7-8, 14, 16, 18, 20, 22, 24}.



Lee (US 10,028,170 B2) discloses a method and a device for processing a PDCP SDU in a dual connectivity system, the method comprising: receiving a PDCP SDU (Packet Data Convergence Protocol Service Data Unit) from a upper layer; starting a timer associated with the PDCP SDU; checking whether a certain condition related to the PDCP SDU process is satisfied or not if the timer expires; and discarding the PDCP SDU if the certain condition related to the PDCP SDU process is satisfied {Fig.13}.

Sung (US 10,291,541 B1) discloses systems and methods for scheduling transmissions from an access node in a communication network. A plurality of data packets may be received at a buffer of an access node. A discard timer may be started on receipt of the data packets. When the discard packet timer expires, a number of data packets in the buffer and an associated aggregated queuing delay may be determined. The aggregated queuing delay may be compared to target block error rate (BLER). The 

Kumar (US 2010/0034187 A1) discloses systems and methodologies that facilitate efficient handling of packets (e.g., Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDUs) or Service Data Units (SDUs)) in a wireless communication system. As described herein, a number of consecutive packets that are discarded due to a discard timer expiration event and/or other causes can be monitored and compared to a number of tolerated consecutive discarded packets. If the number of consecutive discarded packets does not exceed the number of tolerated consecutive packets, conventional processing operations such as header modification and compression, ciphering, or the like can be omitted for respective packets subsequent to a discarded packet, thereby significantly reducing processing overhead. As further described herein, the number of tolerated consecutive discarded packets can be chosen to maintain header compression (e.g., Robust Header Compression (RoHC)) synchronization, ciphering synchronization, and/or other suitable properties {Figs.3-8}.

Nishida (JP2014160911A) discloses a discard determination unit 20 compares an interval between reception time of current reception packets and reception time of preceding reception packets with allowable delay time set in advance, every time packets are received; calculates the number of discarded packets on the basis of difference between the packet reception interval and the allowable delay time and a 

Masami (JP2000286893A) discloses the dialup router with a wait time measurement means 6 that measures a wait time in a buffer of each packet received from a terminal on the Internet, a maximum wait time setting means 7, a comparison means 7 that compares the wait time with the maximum wait time, and a packet abort means 9 and is configured such that the router aborts a packet whose wait time exceeds the maximum wait time. Furthermore, a transmission terminal provides importance of information to each packet, by which the maximum wait time setting means of the dialup router changes the setting value accordingly {Claims 1-6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464